Citation Nr: 0502860	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a left hallux valgus 
deformity.

2.  Entitlement to an initial rating in excess of 10 percent 
for the postoperative residuals of a right hallux valgus 
deformity.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1996 to 
September 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  Jurisdiction was 
subsequently transferred to the RO in Buffalo, New York.

The Board notes that when the case was last before the Board 
in April 2004, it was remanded for additional development.


REMAND

The Board notes that pursuant to the Board's April 2004 
remand directive, the appellant was scheduled for VA 
examinations in June, July, and August 2004.  The appellant 
apparently did not appear for any of these examinations.  
Although the record contains three Compensation and Pension 
Exam Inquiry Report print-outs which note the veteran's most 
recent address for the last two examination dates (July and 
August 2004), the record does not reflect that the veteran 
was sent any notice to report for any of these examinations.  

Additionally, the Board notes that the record contains a 
letter from the veteran, which was received in May 2004, 
requesting that her name be changed to reflect her married 
name, and that her file be transferred to the Philadelphia, 
Pennsylvania, RO.  Neither of these two requests has been 
accomplished.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should make arrangements for 
the veteran to be scheduled for another 
VA foot examination, in accordance with 
the July 2003 Remand, in order to 
determine the current nature and severity 
of her service-connected postoperative 
bilateral hallux valgus deformity.  The 
examiner should specifically report 
whether the appellant can walk on her 
toes and whether there are functional 
limitations due to pain, weakness, 
fatigue and incoordination.  In addition, 
the examiner should attempt to assess any 
increase in functional impairment on 
repeated use and during flare ups (if 
claimed).

The notice of the examination must be 
sent to the veteran's current address of 
record.

2.  The RO should undertake any other 
development it determines to be 
indicated.

3.  When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and her 
representative and they should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



